DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of PCT/JP2018/025296, filed on 07/04/2018, which is entitled to and claims the benefit of priority of JP Patent App. No. 2017-145163, filed 07/27/2017. The preliminary amendment filed on 01/21/2020 is entered and acknowledged by the Examiner.
3.	Claims 1-20 are pending. Claims 1-20 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statements submitted on 01/21/2020, and 06/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements. 
Drawings

5.	The drawings are received on 01/21/2020. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 03/02/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


2 is are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the limitation "wherein ring Z" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 For the purpose of examination against the prior art, claim 2 is construed to recite “wherein said ring Z”. 

9.	Claims 3-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites the limitation "wherein ring Z" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 4-6 being depended on claim 3 are rejected as well. 
For the purpose of examination against the prior art, claim 3 is construed to recite “wherein said ring Z”. 

10.	Claims 4-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 recites the limitation "wherein ring Z" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 5-6 being depended on claim 4 are rejected as well. 
For the purpose of examination against the prior art, claim 4 is construed to recite “wherein said ring Z”. 

11.	Claims 5-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 5 recites the limitation "wherein ring Z" in line 1.  There is insufficient 
For the purpose of examination against the prior art, claim 5 is construed to recite “wherein said ring Z”. 

12.	Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 recites the limitation "the croconium framework" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 6 is construed to recite “the croconium-based compound”. 

13.	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 recites the limitation "wherein λmax(AI) is a maximum-absorption wavelength" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 7 is construed to recite “the wherein said λmax(AI) is a maximum-absorption wavelength”. 

14.	Claims 11-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 recites the limitation "wherein λmax(AII) is a maximum-absorption wavelength" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 being depended on claim 11 is rejected as well. 
For the purpose of examination against the prior art, claim 11 is construed to recite “the wherein said λmax(AII) is a maximum-absorption wavelength”. 
Claim Rejections - 35 USC § 102/103
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-2, 7-9 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hideaki Sakata  (JP 2003-186145 A, machine translation, hereinafter “”145”).

	Regarding claims 1-2,7: “145 discloses a near-infrared-absorbing dye comprising a croconium-based compound represented by formula 2-5, wherein ring Z is an aromatic ring. “145 is silent regarding the near-infrared-absorbing dye having λmax(AI) within a range of from 800 to 1,000 nm, wherein λmax(AI) is a maximum-absorption wavelength in an absorption spectrum over a wavelength range of from 400 to 1,100 nm measured after dissolving the near-infrared absorbing dye into dichloromethane.

    PNG
    media_image1.png
    166
    427
    media_image1.png
    Greyscale


Pertaining specifically to claim 7, since “145 discloses the identical or substantially identical a near-infrared-absorbing dye comprising a croconium-based compound as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the near-infrared-absorbing dye property will inherently be the same as claimed (i.e. the near-infrared-absorbing dye having λmax(AI) within a range of from 800 to 1,000 nm, wherein λmax(AI) is a maximum-absorption wavelength in an absorption spectrum over a wavelength range of from 400 to 1,100 nm measured after dissolving the near-infrared absorbing dye into dichloromethane). If there is any difference between the product of “145 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
	
	Regarding claim 8: “145 discloses the near-infrared-absorbing dye comprising a croconium-based compound represented by formula 2-5, wherein ring Z is an aromatic ring. “145 is silent regarding the near-infrared-absorbing dye, wherein when a dichloromethane solution has a regulated concentration of the near-infrared-absorbing dye so as to have a transmittance of light at a maximum-absorption wavelength λmax(AI) of the near- infrared-absorbing dye being 10%, the dichloromethane solution has an average transmittance of light having a wavelength of from 430 to 480 nm being 90% or higher.
Pertaining specifically to claim 8, since “145 discloses the identical or substantially identical a near-infrared-absorbing dye comprising a croconium-based compound as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the near-infrared-absorbing dye property will inherently be the same as claimed (i.e., the near-infrared-absorbing dye, wherein when a dichloromethane solution has a regulated max(AI) of the near- infrared-absorbing dye being 10%, the dichloromethane solution has an average transmittance of light having a wavelength of from 430 to 480 nm being 90% or higher). If there is any difference between the product of “145 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

Regarding claim 9: “145 discloses the near-infrared-absorbing dye comprising a croconium-based compound represented by formula 2-5, wherein ring Z is an aromatic ring. “145 is silent regarding the near-infrared-absorbing dye, wherein when the dichloromethane solution has a regulated concentration of the near-infrared-absorbing dye so as to have a transmittance of light at the maximum-absorption wavelength λmax(AI) of the near-infrared-absorbing dye being 10%, the dichloromethane solution has an average transmittance of light having a wavelength of from 410 to 480 nm being 90% or higher.
Pertaining specifically to claim 9, since “145 discloses the identical or substantially identical a near-infrared-absorbing dye comprising a croconium-based compound as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the near-infrared-absorbing dye property will inherently be the same as claimed (i.e., the near-infrared-absorbing dye, wherein when the dichloromethane solution has a regulated concentration of the near-infrared-absorbing dye so as to have a transmittance of light at the maximum-absorption wavelength λmax(AI) of the near-infrared-absorbing dye being 10%, the dichloromethane solution has an average transmittance of light having a wavelength of from 410 to 480 nm being 90% or higher). If there is any difference between the product of “145 and the . 

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1-2, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US Pub. No. 2017/0192144 A1, hereinafter “”144”) in view of Hideaki Sakata  (JP 2003-186145 A, machine translation, hereinafter “”145”).

Regarding claims 1-2,10: “144 teaches an optical filter (Page 1, [0002]) comprising an absorption layer, wherein the absorption layer comprises a near-infrared-absorbing dye (Page 1, [0007]), and a resin (Page 3, [0040]). “144 does not expressly teach a near-infrared-absorbing dye (AI) as set forth.  
	However, “145 discloses a near-infrared-absorbing dye comprising a croconium-based compound represented by formula 2-5, wherein ring Z is an aromatic ring with benefit of providing light-blocking properties in a longer wavelength near-infrared region, and has high visible-light-transmitting properties (Page 12/72, [0022]).  
In an analogous art of an optical filter comprising a near-infrared-absorbing dye, and in the light of such benefit before the effective filing date of the claimed invention, it would have 

Regarding claim 11: “144 teaches the optical filter (Page 1, [0002]) comprising an absorption layer, wherein the absorption layer comprises a near-infrared-absorbing dye (Page 1, [0007]), and a resin (Page 3, [0040]),  wherein the near-infrared-absorbing dye further comprises at least one selected from squarylium-based compound (Page 5, [0060]). 
“145 teaches the near-infrared-absorbing dye comprising a croconium-based compound represented by formula 2-5, wherein ring Z is an aromatic ring with benefit of providing light-blocking properties in a longer wavelength near0infrred region, and has high visible-light-transmitting properties (Page 12/72, [0022]).  “144 in view of “145  does not expressly teach a near-infrared-absorbing dye (AII) having λmax(AII) within a range of 660 nm or longer and [(maximum-absorption wavelength λmax(AI) of the near-infrared-absorbing dye (AI))-30] nm or shorter, wherein λmax(AII) is a maximum-absorption wavelength in an absorption spectrum over a wavelength range of from 400 to 1,100 nm measured after dissolving the near-infrared- absorbing dye (AII) into dichloromethane.
However, since “144 in view of “145 teaches the identical or substantially identical a near-infrared-absorbing dye (AI) and (AII) comprising a croconium-based compound, and squarylium-based compound  as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the near-infrared-absorbing dye property will be expected  to be the same as claimed (i.e., a near-infrared-absorbing dye (AII) having λmax(AII) within a range of 660 nm or longer and [(maximum-absorption wavelength λmax(AI) of the near-infrared-absorbing dye (AI))-30] nm or shorter, wherein λmax(AII) is a maximum-absorption  and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

	Regarding claim 12: “144 teaches the optical filter (Page 1, [0002]), wherein the near-infrared-absorbing dye (AII) comprises at least one selected from squarylium-based compound (Page 5, [0060]). 

Regarding claim 13: “144 teaches the optical filter (Page 1, [0002]), further comprising a reflection layer, wherein the reflection layer comprises a dielectric multilayer film (Page 2, [0039]). 

Regarding claim 14: “144 teaches the optical filter (Page 1, [0002]), wherein the reflection layer has a transmittance of light at a maximum-absorption wavelength λmax(AI) of 
the near-infrared- absorbing dye (AI) being 1% or less (Page 6, [0074]). 

	Regarding claim 15: “144 teaches the optical filter (Page 1, [0002]), further comprising a transparent substrate, wherein the absorption layer is provided on the transparent substrate (Page 7, [0077]). 

	Regarding claim 16: “144 teaches the optical filter (Page 1, [0002]), wherein the transparent substrate is made of glass (Page 7, [0077]). 
	Regarding claim 17: “144 teaches the optical filter (Page 1, [0002]), wherein the glass is a near-infrared-absorbing glass (Page 14, [0116]). 

	Regarding claim 18: “144 teaches the optical filter (Page 1, [0002]), wherein the transparent substrate is made of a resin (Page 7, [0077]). 

	Regarding claim 19: “144 teaches the optical filter (Page 1, [0002]), wherein the absorption layer functions as a resinous base (Page 4, [0053]). 

	Regarding claim 20: “144 teaches an imaging device comprising a solid imaging element, an imaging lens, and the recited optical filter (Page 4, [0057]).  

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/18/2021